Citation Nr: 1035555	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include major depressive disorder and post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to July 1972.  
He served in Vietnam from September 13, 1969 to September 12, 
1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2004 from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in Winston-Salem, 
North Carolina, which denied the claim on appeal.

The Board remanded this matter for additional development in 
March 2008.  Such has been completed and this matter is returned 
to the Board for further consideration.


FINDING OF FACT

The medical evidence reflects that the Veteran's psychiatric 
disorder is currently diagnosed as major depression with 
psychosis and some symptoms of PTSD manifested, and that as 
likely as not it had its onset during active service.  


CONCLUSION OF LAW

A psychiatric disorder, diagnosed as major depression with 
psychosis and some symptoms of PTSD manifested, was incurred in 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In reference to the single issue decided 
through this document, the Board is granting in full the benefit 
sought on appeal.  Even assuming that error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II. Service Connection

The Veteran contends that he is entitled to service connection 
for a psychiatric disorder, to include Major Depressive Disorder 
(MDD) and PTSD.  However, VA must consider whether service 
connection is warranted for other disorders in addition to PTSD 
and MDD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).  Service connection may also be granted on 
a presumptive basis for a psychosis if manifested to a 
compensable degree within a one year period of discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. § 3.303(b).  
The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its date, 
shows that the Veteran had a chronic condition in service, or 
during an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the Court, lay 
observation is competent.

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by lay 
or medical evidence; and of a nexus between the in-service injury 
or disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

Effective July 13, 2010, the rules governing entitlement to 
service connection for PTSD are substantially revised.  VA has 
amended its adjudication regulations governing service connection 
for posttraumatic stress disorder (PTSD) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f) (3) and (f) (4) as 
paragraphs (f) (4) and (f) (5), respectively, and by adding a new 
paragraph (f) (3) that reads as follows:

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor. For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror. 

Federal Register, Vol 75 No 133 (July 13, 2010).

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 12, 2010 but have not been decided by the Board as of 
July 12, 2010, as in this case.

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence 
is in relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims entitlement to service connection for PTSD 
(among other psychiatric disorders).  In documents submitted in 
April 2004, April 2008, and in the medical history of the April 
2010 VA examination, the Veteran has alleged several service-
related stressors.  Among them is observing a fire in an 
ammunition dump, with the explosion causing a reddish orange 
cover over the compound.  He was pulling guard duty at the time.  
He also expressed fears that he may have been exposure to 
chemicals from this fire.  He also related being shot at while 
working close to a bunker, being hospitalized for possible 
malaria, falling from a utility pole and being injured and being 
almost hit by a helicopter at a guard tower he was working on.  

The Veteran's service treatment records revealed that he had 
normal psychiatric findings on the July 1967 induction 
examination and no psychiatric complaints on the accompanying 
report of medical history.  He was interviewed for possible 
malaria with no pills needed in October 1970.  He was not treated 
for any psychiatric problems during service and his June 1972 
separation examination showed he was in good health to the best 
of his knowledge, with normal psychiatric findings.  

Service personnel records confirm service in Vietnam from 
September 1969 to September 1970.  During this time, he served as 
a telephone switchboard operator and lineman.  His service 
included with Co C/44 with the 36th Signal Battalion from October 
15, 1969 to December 1, 1969; C36th Signal with the 39th Signal 
Battalion from December 1, 1969 to March 1, 1970 and with 
Plantation Signal Detail with the 39th Signal Battalion from 
March 1, 1970 to September 10, 1970.  

The Veteran's claimed stressor regarding the fire of the 
ammunition dump has been confirmed through official sources, with 
a Defense Personnel Records Information Retrieval System (DFRIS) 
confirming that the 39th Signal Battalion was stationed at a main 
base camp at Long Binh and that on September 2, 1970 a fire broke 
out on a high explosive ammunition pad at this location.  

Private psychiatric records reveal that the Veteran was 
hospitalized from June 2003 to July 2003 for depression with 
suicidal ideations and plans to hang himself.  He had religious 
delusions without auditory or visual hallucinations.  The intake 
report note revealed that his wife reported to intake personnel 
that he had a prior history of what she called "spells" similar 
to this, with the last one five years ago.  She also reported 
that he always complained of all the bad stuff they did in the 
Army, especially things involving chemicals.  The hospital 
records thereafter reflect that he related having a long history 
of depression related to severe childhood abuse with nightmares 
about the abuse along with recurrent thoughts about what he 
deemed his inappropriate behavior when young.  He was noted to 
have had a religious conversion in 1970 when he was "saved".  
It was noted that he had religious delusions when he becomes 
severely depressed.  

He was noted to be difficult to interview due to rambling 
thoughts and psychosis.  He was noted to appear slightly 
confused, and had apparently had no sleep three days prior to 
admission.  His history was significant for the above mentioned 
childhood abuse and severe family dysfunction.  His Vietnam 
service was also noted, but he was deemed to not have any PTSD 
symptoms stemming from service.  Mental status examinations were 
significant for ongoing religious delusions and tangential 
rambling thoughts.  His diagnosis following hospitalization was 
major depression recurrent, with psychotic features and PTSD.  
The doctor opined that he had a long history of depression due to 
a history of severe abuse and having not sought treatment.  The 
psychosis was of new onset.  Tests during the hospitalization 
included CT scan showing no acute intercranial abnormality.  

Additional private records following the Veteran's discharge from 
the hospital in July 2003, revealed that he received continued 
psychiatric treatment and medication management for depression 
with psychotic features, recurrent between July 2003 and March 
2004.  On March 11, 2004, his condition deteriorated and he was 
admitted to the hospital with religious delusions focused on 
voices telling him he would be punished, and that his wife and 
adult children were going to kill themselves due to being ashamed 
of him and that he would also kill himself.  His prior history 
from the 2003 hospitalization was noted in the hospital records, 
although he denied delusional thoughts prior to July 2003.  He 
did state that he had recurrent depressive symptoms since his 
service in 1972 which occurred for weeks or months at a time and 
then would resolve.  

Mental status examination revealed his mood was depressed and his 
affect was constricted.  He continued to report a sense of 
foreshortened life due to being a bad person, who God would 
punish, and of continued thoughts of self harm during his 
hospital stay.  He was eventually stabilized with medication and 
discharged on March 26, 2004.  On discharge he was diagnosed with 
delusional disorder under good control and major depressive 
disorder (MDD), mild.  An April 2004 follow-up after his 
discharge diagnosed MDD with psychosis well controlled with 
medications.  

The notes from his hospital stay in March 2004 included notes 
from a social worker's contact with his wife, where she stated 
that he had always been worried, sad and nervous since she met 
him 33 years ago.  She reported that his mother had told her he 
was a normal child and did not feel like he has been right for 
years.  

Lay statements submitted with the Veteran's March 2004 claim for 
service connection included written statements from two of his 
sons who recalled having to check every room to make sure nobody 
was in them, and they recalled the Veteran was distant and did 
not seem interested in playing with them when they were children.  
As they grew older they noticed he was always nervous and worried 
or upset a lot.  A lay statement from his wife said she was aware 
he had something wrong before she understood the nature of his 
problems and that he was always afraid, misunderstanding, 
irritable, short tempered and withdrawn.  She noted he was not 
comfortable around his sons and said things that did not fit with 
reality, including his religious delusions of God telling him to 
do certain things.  She said he was always concerned about the 
Vietcong, and thought they were going to come out of the woods 
and shoot him.  When he returned home from an absence he would 
always require the family help him check the house including 
closets and under beds to make sure no intruder was hiding.  She 
indicated that she had asked him to get help for many years, but 
he refused to.  A written statement written on his mother's 
behalf by another individual, but signed by his mother stated 
that the Veteran was a normal child and liked to hunt and fish 
with friends, attended church, mowed lawns and helped around the 
house.  He married his wife while in the Army and after he came 
out, he acted different and was more nervous and distant.  He 
particularly had big changes in the past few years.  

VA records from October 2004 to November 2004 show treatment for 
MDD without psychosis, and history of delusional disorder noted 
in November 2004.

The report of an April 2010 VA examination for PTSD included 
review of the claims file.  The Veteran said that he began having 
difficulties around 1972.  He said he "hears voices" and 
initially was somewhat vague and evasive.  He later said he may 
be having intrusive thoughts.  Later he admitted to hearing 
voices he attributed to God, which told him to do certain things.  
He also reported worrying a lot, being always suspicious, guarded 
and anxious.  This has been going on since 1972.  He also 
reported sleep problems that included nightmares, although he had 
fewer than he used to.  He also endorsed daily intrusive 
thoughts.  He was anxious and easily startled.  He avoided crowds 
and did not talk about his experiences.  He had poor 
concentration and was sad every day.  He cried every 2-3 months 
and had diminished interest and energy.  He denied psychiatric 
treatment in service, and reported 2 hospitalizations, the last 
in 2004.  His military history included cable repair and 
switchboard.  He was at North Long Binh with the Plantation 
detachment.  He denied any post service stressors.  His reported 
stressors included seeing a fellow service member run over by a 
2.5 ton truck.  He also cited incoming rocket and mortar fire and 
being shot at on several occasions.  He also cited a big fire at 
a motor pool that set off some ammunition with a lot of 
explosions and caused a huge orange cloud that he could see from 
a quarter mile away.  

The examiner reviewed the Veteran's medical records and noted the 
diagnosis of delusional disorder and recurrent major depression 
made in April 2004, and the hospital records from 2003 that 
diagnosed major depression, severe with psychotic features and 
PTSD.  His history of having reported being subjected to severe 
abuse as a child was noted in these records, with a long history 
of nightmares and flashbacks related to this abuse.  He was noted 
to have religious delusions of being told by God to commit 
suicide.  An October 2004 VA record was noted to give a diagnosis 
of major depression without psychosis.
 
Mental status examination was negative for loose associations, 
flight of ideas or bizarre movements.  He was noted to have a 
very tense and guarded mood and his affect was blunt and subdued.  
He was noted to have no current suicidal or homicide thought or 
impaired thought processes.  He did report continued hearing of 
voices attributed to God on a daily basis, and of continuing to 
be suspicious and worrying a lot.  He also reported worrying a 
lot about having his house broken into and attacked by who he 
referred to as "gooks."  He was fully oriented and his memory 
was adequate.  He had marginal insight and judgment.

The examiner opined that the Veteran did meet the DSM-IV criteria 
for PTSD.  However the examiner believed his symptoms were better 
explained by other conditions that exist-his major depression 
with psychosis.  The examiner reviewed evidence reported by the 
Veteran's wife and found her to be a reliable historian.  Her 
statements included noting that when they were first married and 
when he was at Fort Hood, he was extremely reliable and 
suspicious and would make her search the whole house whenever he 
left and came back.  He was worried about home invaders.  She 
reported that she begged him to seek help but he refused until 
the 1990's.  The Veteran reported to the examiner that he was a 
squad leader in Vietnam and took the job very seriously and was 
very cautious.  He reported that he continued to be extra 
vigilant after Vietnam and has worried about impending doom and 
dangers ever since.  

The examiner diagnosed the Veteran with major depression with 
psychosis.  The examiner commented that the Veteran did report 
traumatic events that occurred in service and again has some 
symptoms consistent with PTSD that are due to those instances, 
but that many of his symptoms were also consistent with his 
diagnosis of major depression with psychosis, which was deemed 
the predominant condition present.  Based on the reporting from 
the Veteran's wife and validated by the Veteran, these symptoms 
of major depression and psychosis dated back to the time he 
returned from service and was stationed at Fort Hood.  

Based on the foregoing, the Board finds that service connection 
is warranted for a psychiatric disorder currently diagnosed as 
major depression with psychosis.  The examiner from the April 
2010 VA examination is noted to have diagnosed this disorder and 
found it to be the predominant condition, although the Veteran 
was also noted to meet the criteria for PTSD related to his 
exposure to verified stressors in service.  This same examiner, 
who reviewed the evidence of record, is noted to have found that 
this disorder dates back to service when he returned to Fort Hood 
in 1972.  

In forming this opinion, the examiner relied on the history in 
the lay statements from the Veteran's wife and the Veteran's own 
contentions showing the symptoms from this disorder were present 
when returned from Vietnam, but was still in active service at 
Fort Hood.  The Board notes that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay observation. 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence). 

In this matter, other evidence supports the lay history relied 
upon by the VA examiner in this matter.  The records do reflect 
that the Veteran was at Fort Hood after he returned from Vietnam, 
with the separation examination of June 1972 taking place at this 
location.  The examiner's opinion also is supported by the 
medical evidence documenting treatment for his psychiatric 
disability, which included histories given by his wife of his 
suffering similar episodes prior to treatment in 2003.  
Furthermore, the lay and medical evidence reflect that his 
symptoms include long term preoccupations with the enemy from the 
Vietnam War as evidenced by his concerns of home invasions by the 
"Vietcong", and his actions pertaining to this preoccupation.  
This suggests that his experiences in Vietnam have continued to 
play a significant role in his ongoing psychiatric symptoms.  

While the examiner did not specifically discuss whether a 
preexisting psychiatric disorder was present, the Veteran's 
history of childhood abuse was noted.  The examiner did not 
attribute the current psychiatric symptomatology solely to this 
abuse.  Rather the findings and conclusions from this examination 
tend to support a finding that the Veteran's psychiatric 
disorder, diagnosed as major depression with psychosis (and with 
PTSD symptoms also noted), had its onset in service.  There is no 
evidence that directly contradicts this report.  

Accordingly service connection for a psychiatric disorder, 
currently diagnosed as major depression with psychosis, and with 
some symptoms of PTSD manifested, is warranted.  


ORDER

Service connection for a psychiatric disorder, diagnosed as major 
depression with psychosis and some symptoms of PTSD manifested, 
is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


